17‐3495‐cv 
Valls v. Allstate Ins. Co.




                                       In the
               United States Court of Appeals
                             for the Second Circuit
                                                  
 
                               AUGUST TERM 2018 
                                           
                                 No. 17‐3495‐cv 
                                           
                               WILLIAM A. VALLS, 
                               CHRISTINE C. VALLS, 
                                           
                               Plaintiffs‐Appellants, 
 
                                         v. 
 
                      ALLSTATE INSURANCE COMPANY,  
                                         
                             Defendant‐Appellee. 
                                              
                                         
                On Appeal from the United States District Court 
                       for the District of Connecticut 
                                              
 
                             ARGUED: JANUARY 30, 2019 
                              DECIDED: APRIL 2, 2019 
                                                
 
Before: LEVAL, CABRANES, PARKER, Circuit Judges.
17‐3495‐cv 
Valls v. Allstate Ins. Co.




                                                    

         This  appeal  arises  from  the  multitude  of  lawsuits  filed  by 
Connecticut  homeowners  whose  basement  walls  were  likely 
constructed with defective concrete manufactured by the now‐defunct 
J.J.  Mottes  Company—the  so‐called  “crumbling  concrete  cases.” 
Plaintiffs‐Appellants  William  A.  Valls  and  Christine  C.  Valls  (the 
“Vallses”) appeal from a September 28, 2017 judgment of the United 
States District Court for the District of Connecticut (Victor A. Bolden, 
Judge) granting the motion of Defendant‐Appellee Allstate Insurance 
Company  (“Allstate”)  to  dismiss  the  Vallses’  amended  complaint 
pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(6).  This  case 
presents  a  single  question:  Whether  the  “collapse”  provision  in  the 
instant  Allstate  homeowner’s  insurance  policy  affords  coverage  for 
basement walls that exhibit significant cracking but remain standing. 
We conclude that, unfortunate as the Vallses’ circumstances may be, 
their policy terms do not afford coverage. Accordingly, we AFFIRM 
the District Court’s September 28, 2017 judgment.  
                                                    

                                 JEFFREY R. LINDEQUIST, Law Office of 
                                 Michael D. Parker, Springfield, MA, for 
                                 Plaintiffs‐Appellants. 

                                 RAYMOND T. DEMEO (Jessica A.R. Hamilton, 
                                 on the brief), Robinson & Cole LLP, Hartford, 
                                 CT, for Defendant‐Appellee.      

                                                    
 

PER CURIAM: 

      This  appeal  arises  from  the  multitude  of  lawsuits  filed  by 
Connecticut  homeowners  whose  basement  walls  were  likely 
constructed with defective concrete manufactured by the now‐defunct 
J.J.  Mottes  Company—the  so‐called  “crumbling  concrete  cases.” 
Plaintiffs‐Appellants  William  A.  Valls  and  Christine  C.  Valls  (the 
“Vallses”) appeal from a September 28, 2017 judgment of the United 
States District Court for the District of Connecticut (Victor A. Bolden, 
Judge) granting the motion of Defendant‐Appellee Allstate Insurance 
Company  (“Allstate”)  to  dismiss  the  Vallses’  amended  complaint 
pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(6).  This  case 
presents  a  single  question:  Whether  the  “collapse”  provision  in  the 
instant  Allstate  homeowner’s  insurance  policy  affords  coverage  for 
basement walls that exhibit significant cracking but remain standing. 
We conclude that, unfortunate as the Vallses’ circumstances may be, 
their policy terms do not afford coverage. Accordingly, we AFFIRM 
the District Court’s September 28, 2017 judgment. 
 
                           I.     BACKGROUND 

      The  Vallses  own  a  home  in  Coventry,  Connecticut  that  is 
insured  by  Allstate.  In  October  2015,  the  Vallses  noticed  several 
horizontal  and  vertical  cracks  in  their  basement  walls.  While  the 
degree  of  damage  is  disputed,  it  is  not  disputed  that  the  basement 
walls  remain  standing.  Accepting  the  facts  plausibly  alleged  in  the 




                                      3 
                                        
complaint,  the  dispute  is  whether  Allstate’s  homeowner’s  insurance 
Policy (the “Policy”) covers the damage the Vallses have alleged. 
        
       The Vallses originally filed this action in state court, and Allstate 
timely removed the case to the District Court. The amended complaint 
principally asserts three causes of action against Allstate: (1) breach of 
contract  based  on  Allstate’s  denial  of  coverage  under  the  Policy;  (2) 
breach of the implied covenant of good faith and fair dealing; and (3) 
unfair and deceptive practices in violation of the Connecticut Unfair 
Insurance  Practices  Act  (“CUIPA”),  as  enforced  through  the 
Connecticut Unfair Trade Practices Act (“CUTPA”).  
 
       The  Policy  is  an  “all‐risk”  policy  that  covers  “sudden  and 
accidental  direct  physical  loss  to  property  .  .  .  except  as  limited  or 
excluded  in  this  policy.”1  The  Policy  generally  excludes  “[c]ollapse” 
from  its  all‐risk  coverage.2  In  a  section  entitled  “Additional 
Protection,” however, the Policy reinstates coverage for a limited class 
of collapses:  
                   
              We will cover:  
               
              a)  the  entire  collapse  of  a  covered  building 
              structure;  



       1 J.A. 27. 
       2 Id. at 28. 




                                        4 
                                          
            b)  the  entire  collapse  of  part  of  a  covered 
            building structure; and  
            c)  direct  physical  loss  to  covered  property 
            caused by (a) or (b) above.  
             
            For coverage to apply, the collapse of a building 
            structure specified in (a) or (b) above must be a 
            sudden  and  accidental  direct  physical  loss 
            caused by one or more of the following: . . .  
             
            b)  hidden  decay  of  the  building  structure;  .  .  .  
             
            f)  defective  methods  or  materials  used  in 
            construction, repair, remodeling or renovation. 

            Collapse  does  not  include  settling,  cracking, 
            shrinking, bulging or expansion.3  
 
The sole issue on appeal is whether the gradual deterioration of the 
Vallses’ still‐standing basement walls constitutes a covered “collapse” 
under this provision of the Policy.  
 
                            II.     CERTIFICATION 

      Because this case depends on Connecticut state law, and a large 
number  of  Connecticut  homes  covered  by  homeowners’  policies 

      3 Id. at 36 (emphasis omitted). 




                                         5 
                                           
appear to be similarly affected by defective concrete foundations, we 
contemplated  certifying  the  question  of  coverage  to  the  Connecticut 
Supreme Court. At oral argument, we asked the parties whether they 
were amenable to certification. Allstate, the out‐of‐state party in this 
diversity  case,  strenuously  objected  to  certification.  For  the  reasons 
that follow, we decline to certify.  
        
       Under  the  rules  of  this  Court  and  Connecticut  law,  we  may 
certify  a  question  to  the  Connecticut  Supreme  Court  “if  the  answer 
may be determinative of an issue” in a pending case before us “and if 
there is no controlling appellate decision, constitutional provision or 
statute.”4  “Certification  is  a  discretionary  device,  both  for  the 
certifying  court  and  for  the  court  requested  to  answer  the  certified 
question[s].”5  
 
       There is much to be said in favor of certification in such a case. 
The issue is, of course, one of Connecticut law. Without the guidance 
of the Connecticut Supreme Court, we can have no assurance that our 
resolution  will  correspond  to  what  the  Connecticut  Supreme  Court 
would  or  will  eventually  decide.  In  a  diversity  case,  we  sit  in  some 
sense as an intermediate appellate court of the state, but our rulings on 
an issue of state law are not reviewable by the highest court of the state. 
As a result, we risk that “the party who lost in federal court has been 
unjustly denied her state‐law rights,” without any “means of effective 


        See Conn. Gen. Stat. § 51‐199b(d); 2d Cir. Local R. 27.2. 
       4



        Riordan v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 51 (2d Cir. 1992).  
       5




                                          6 
                                            
redress.”6 Our decision, if based on the Connecticut Supreme Court’s 
answer  to  a  certified  question,  might  effectively  resolve  numerous 
pending state court cases, while our decision without guidance from 
the  Connecticut  Supreme  Court  will  give  little  or  no  meaningful 
instruction to how Connecticut’s Supreme Court will rule on the many 
pending  cases.  Moreover,  certification  by  federal  courts  may  serve 
principles  of  comity  and  federalism  by  deferring  to  state  courts  to 
decide  on  state  law  issues,  especially  where  policy  concerns  of 
particular importance in the state are at stake.  
 
        On the other hand, as courts have recognized, certification has 
significant  potential  detriments  for  the  parties,  many  of  which  are 
present  in  this  case.  It  increases,  at  times  enormously,  the  expenses 
incurred by the parties, as it requires at least two additional rounds of 
appellate review.7 Certification also inevitably delays the resolution of 
the  case,  sometimes  for  well  more  than  a  year.  In  cases  involving 
modest  amounts  at  stake,  the  expense  added  by  certification  can 
exceed  the  amount  in  contention,  and,  depending  on  the 
circumstances,  the  attendant  delays  may  also  be  unjustifiably 
burdensome.8  For  example,  in  a  case  such  as  this  that  involves  an 

          McCarthy  v.  Olin  Corp.,  119  F.3d  148,  159  (2d  Cir.  1997)  (Calabresi,  J., 
        6

dissenting).  

         See also Brown v. Argosy Gaming Co., 384 F.3d 413, 417 (7th Cir. 2004) (noting 
        7

the  Seventh  Circuit’s  “hesitancy  to  utilize  the  certification  process  with  its 
incumbent costs to the litigants and the state court system”).  
        8 See Tunick v. Safir, 209 F.3d 67, 78‐79 (2d Cir. 2000) (noting the delay and 
expense  associated  with  certification);  see  also  id.  at  95  (Sack,  J.,  concurring) 
(objecting  to  certification  because  it  would  postpone  the  plaintiff’s  speech,  but 



                                              7 
                                                
individual homeowner’s insurance claim, the added litigation costs of 
certification  may  effectively  nullify  a  significant  portion  of  the 
plaintiffs’ potential recovery, or even exceed the value of the claim. 
 
       In addition, while our Court has at times underlined the value 
of certification to our federal system, in that the device helps to 
realize the federalist objective of Erie Railroad Co. v. Tompkins, 304 U.S. 
64 (1938), significant federalism interests can also cut against 
certification. In diversity cases, certification can effectively defeat a 
litigant’s constitutionally endorsed entitlement to have its case 
adjudicated by a federal court rather than a state court, as 
certification will often effectively empower the state court to 
determine the outcome.9 Where the out‐of‐state litigant removes a 
dispute against an in‐state litigant to federal court (or originates the 
suit in federal court), certification nevertheless returns that litigant to 
state court, potentially nullifying the right of access to the federal 
court.10 That right of access to federal courts in diversity cases, 
expressly authorized by Article III of the Constitution and the 
Judiciary Act of 1789 enacted by the first Congress (now provided by 
28 U.S.C. § 1332), is a meaningful part of our federal structure. Here, 
Allstate, the out‐of‐state litigant, removed to federal court and, upon 


reluctantly  concurring  in  certification  as  preferable  to  a  stalemate  without  a 
majority).  
       9 See Corsair Special Situations Fund, L.P. v. Pesiri, 863 F.3d 176, 184 (2d Cir. 
2017) (Leval, J., concurring).  
       10   See id. 




                                           8 
                                             
our inquiry whether it consented to certification, objected 
emphatically. Under these circumstances, Allstate as a foreign party 
has a constitutionally‐recognized interest in not being put back in 
state court through the process of certification, an interest which is 
entitled to significant weight in a federal court’s decision whether to 
certify.11  
 
        We recognize that in certain unusual circumstances, the 
arguments favoring certification may be strong notwithstanding 
objection by a party. For example, some “state law questions only 
arise in disputes governed exclusively by federal law, such as 
bankruptcy or copyright,” such that “unless there is certification, the 
state courts [would be] substantially deprived of the opportunity to 
define state law.”12 And some cases involve a question of state 
statutory interpretation antecedent to a federal constitutional issue, 
which would raise the possibility of federal court abstention under 
the Pullman doctrine.13 The Supreme Court has explained that 
certification is particularly appropriate in that context because, 
absent certification, (1) a federal court’s application of the canon of 
constitutional avoidance to a state statute is especially likely to create 
“friction‐generating error” between its interpretation and that of state 


         See id. (noting that this concern on behalf of the out‐of‐state litigant was 
        11

not  worrisome  in  that  case  “because,  when  the  possibility  of  certification  was 
presented to the parties, neither side objected”).  
        12 Gutierrez v. Smith, 702 F.3d 103, 116 (2d Cir. 2012).  
        13 See R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941). 




                                            9 
                                              
courts, and (2) federal courts might unnecessarily or prematurely 
decide on constitutional issues that might be avoided by a state 
court’s interpretation of the statute.14 Moreover, the Court explained, 
although the certification process may entail added cost and delay, 
that cost and delay are typically lower than that associated with the 
process of abstention, rendering certification an appealing 
alterative.15  
 
        These cases, however, raise no such special circumstances. 
Notwithstanding the potential benefits of certification, its inevitable 
burdens on the parties relating to cost and delay and its consequence 
for a party exercising its right to have a diversity case decided by a 
federal court weighs against certification when the parties do not 
unanimously consent. For these reasons, we have concluded that 
certification to the Supreme Court of Connecticut is not appropriate 
in this case. 
 
                                 III.    DISCUSSION 

        There  is  no  dispute  that  Connecticut  law  governs  our 
interpretation of the Policy. Connecticut courts interpret an insurance 
policy “by the same general rules that govern the construction of any 
written  contract”—that  is,  by  “look[ing]  at  the  contract  as  a  whole, 
consider[ing]  all  relevant  portions  together  and,  if  possible,  giv[ing] 

          See Tunick, 209 F.3d at 75‐76 (citing Arizonans for Official English v. Arizona, 
        14

520 U.S. 43, 79 (1997)).  
        15 See Arizonans, 520 U.S. at 79. 




                                             10 
                                               
operative  effect  to  every  provision  in  order  to  reach  a  reasonable 
overall  result.”16  If  the  policy’s  terms  are  “clear  and  unambiguous,” 
then  that  language  “must  be  accorded  its  natural  and  ordinary 
meaning.”17 Any ambiguities in the policy are “construed in favor of 
the insured because the insurance company drafted the policy.”18  
 
        The  Vallses  contend  that  our  interpretation  of  the  Policy’s 
collapse  provision  should  be  governed  by  Beach  v.  Middlesex  Mutual 
Assurance Co., 205 Conn. 246 (1987). But the insurance policy analyzed 
in Beach is easily distinguished. Unlike the Allstate Policy, the policy 
in  Beach  did  not  define  or  otherwise  qualify  the  term  “collapse.” 
Indeed, it was the absence of such clarifying language that rendered 
the  term  “collapse”  ambiguous  in  the  Beach  policy.  Based  on  this 
ambiguity, the court in Beach concluded that the term “collapse,” left 
undefined,  encompasses  “substantial  impairment  of  the  structural 
integrity  of  a  building.”19  Here,  by  contrast,  Allstate  has  expressly 
circumscribed  the  definition  of  “collapse”  in  its  Policy  with  several 
qualifying  terms.  For  example,  Allstate’s  Policy  requires  that  such 
collapses be “entire,” “sudden,” and “accidental.”                                

        16  Lexington  Ins.  Co.  v.  Lexington  Healthcare  Grp.,  Inc.,  311  Conn.  29,  37‐38 
(2014) (internal quotation marks omitted). 
        17 Id. at 38 (internal quotation marks omitted).  
        18 Id. (internal quotation marks omitted).  
        19 Beach, 205 Conn. at 253; see also id. at 251 (“If the defendant wished to rely 
on  a  single  facial  meaning  of  the  term  ‘collapse’  as  used  in  its  policy,  it  had  the 
opportunity expressly to define the term to provide for the limited usage it now 
claims to have intended.”).  




                                                11 
                                                  
  
        We  now  turn  to  the  limiting  effect  of  the  terms  “sudden  and 
accidental”  and  “entire  collapse”  within  the  Policy.  The  phrase 
“sudden  and  accidental”  in  the  Policy20  requires  that  the  collapse  in 
question  occur  both  abruptly  and  unexpectedly.  As  the  Connecticut 
Supreme Court has observed:  
 
                   Reading  “sudden”  in  its  context,  i.e.  joined 
                   by  the  word  “and”  to  the  word  “accident,” 
                   the inescapable conclusion is that “sudden,” 
                   even    if    including       the    concept       of 
                   unexpectedness,  also  adds  an  additional 
                   element  because  unexpectedness  is  already 
                   expressed  by  “accidental.”  This  additional 
                   element  is  the  temporal  meaning  of 
                   “sudden,” i.e. abruptness or brevity.21  
 
        Here,  the  gradual  erosion  and  cracking  of  the  basement  walls 
was  not  sudden.  Thus,  the  inclusion  of  the  words  “sudden  and 
accidental” in the collapse provision is sufficient to bar coverage under 
the Policy for the damage sustained to the Vallses’ basement walls.  
         

        20   J.A. 36.  
        21 Buell Indus., Inc. v. Greater New York Mut. Ins. Co., 259 Conn. 527, 540‐41 
(2002)  (quotation  marks  added)  (internal  ellipsis  and  brackets  omitted)  (quoting 
Mustang Tractor & Equip. Co. v. Liberty Mut. Ins. Co., 76 F.3d 89, 92 (5th Cir. 1996)) 
(interpreting the terms “sudden and accidental” in a pollution exclusion clause).  




                                           12 
                                             
        
       Because any alleged collapse here was not “sudden,” it follows 
that the damage to the Vallses’ walls is not covered by the Policy. But 
even  if  such  cracking  could  be  said  to  have  occurred  suddenly  or 
accidentally,  the  Vallses’  claim  is  still  barred  because  the  damage 
sustained  to  their  basement  walls  cannot  be  deemed  an  “entire 
collapse.”22 Whatever the term “entire collapse” encompasses, it must 
entail more than mere “cracking,” since cracking is expressly excluded 
under the Policy’s provision that “[c]ollapse does not include settling, 
cracking, shrinking, bulging or expansion.”23  
        
                                    *     *      * 

       The  Vallses  claim  that  it  is  inconsistent  to  interpret  the  term 
“sudden” as imposing an abruptness requirement when several of the 
Policy’s enumerated causes of collapse—including “hidden decay”—
occur  gradually.  But  this  argument  is  unavailing,  since  physical 
collapse  can  occur  abruptly  even  if  the  underlying  cause  proceeds 
slowly.  One  district  court  has  helpfully  illustrated  the  distinction  as 
follows:  
 
                  There’s  termites  in  the  house.  No  collapse. 
                  They’re  eating  away;  every  day  they’re 
                  eating away. No collapse. They keep eating 


       22   J.A. 36 (emphasis added).  
       23   See id.  




                                          13 
                                            
                away. Finally, they eat enough that the beam 
                fails.  .  .  .  Now  there’s  coverage.  Now  you 
                have a collapse or falling in. The fact that it 
                was  caused  by  termites  and  it  was  a  slow 
                process  doesn’t  mean  you  didn’t  have  an 
                abrupt  collapse.  You  did,  when  the  beam 
                failed and there was literally a falling of the 
                beam, a failure of the beam.24  
 
While  the  concrete  in  the  Vallses’  basement  walls  may  be  gradually 
deteriorating, there has been no sudden entire collapse, and there is no 
coverage  for  gradual  decay  unless  it  has  caused  such  a  collapse. 
Accordingly,  the  Vallses’  claim  was  properly  excluded  under  the 
Policy.  
 
        We  conclude  that  the  horizontal  and  vertical  cracking  in  the 
Vallses’ basement walls does not constitute a covered “collapse” under 
the Policy. Accordingly, Allstate did not breach its contract by denying 
coverage for the Vallses’ claim. And because Allstate did not breach 
its  contract,  the  Vallses’  bad  faith  and  CUTPA/CUIPA  claims 
necessarily fail.25  


         Agosti v. Merrimack Mut. Fire Ins. Co., 279 F. Supp. 3d 370, 378 (D. Conn. 
        24

2017) (Underhill, J.) (internal quotation marks omitted).  
        25 See Capstone Bldg. Corp. v. Am. Motorists Ins. Co., 308 Conn. 760, 798 (2013) 
(“[B]ad faith is not actionable apart from a wrongful denial of a benefit.”); Zulick v. 
Patrons Mut. Ins. Co., 287 Conn. 367, 378 (2008) (“Because we have concluded that 
the [insurer’s] interpretation of the policy’s coverage limitation was correct, there 
can  be  no  genuine  issue  of  material  fact  as  to  whether  the  application  of  that 



                                            14 
                                              
                                 IV.     CONCLUSION 

        To summarize: We hold that the “collapse” provision in the 
Allstate homeowner’s insurance policy at issue here does not afford 
coverage for basement walls that exhibit signs of deterioration but 
that have not collapsed suddenly, accidentally, and entirely, as 
required by the Policy. For the foregoing reasons, we AFFIRM the 
District Court’s September 28, 2017 judgment dismissing the Vallses’ 
amended complaint for failure to state a claim. 




interpretation  as  a  general  business  practice  constituted  oppressive,  unethical  or 
unscrupulous conduct in violation of [CUTPA/CUIPA].”).  




                                            15